DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention has been amended; objection is withdrawn.

Abstract
The abstract of the disclosure has been amended such that it is now directed to what is being claimed.  Thus the previous rejection is withdrawn.  However, the abstract as amended is newly objected to because it recites the phrase “and reduced in size from the first size to the second size” which is no longer claimed, because said phrase does not appear to have support in the specification as filed.  Correction is required.

Claim Objections
Claims 7 & 14 have been amended; objections are withdrawn.

Claim Rejections - 35 USC § 112
Independent claims 1, 8 & 15 have been amended to remove the limitation of reducing the size of a first circular icon from a first size to a second size after repositioning.  Rejections under this section are withdrawn.

Response to Arguments
In view of the interview summary mailed 05 April 20221, Applicant’s arguments (see remarks filed 31 March 2022) with respect to the rejection(s) of claim(s) 1, 8 & 15 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art found while updating Examiner’s search after reviewing Applicant’s amendment.  Applicant’s arguments regarding the rejection of dependent claims under 35 U.S.C. 103 are based on the alleged patentability of independent claims 1, 8 & 15; Examiner respectfully disagrees.

The claims stand as follows.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 7-10, 14-17 & 21 are rejected under 35 U.S.C. 103 as being anticipated by Xu et al. (US PGPUB 2010/0218141 A1; “Xu” hereinafter), in view of Ahn et al. (US PGPUB 2011/0197164 A1; “Ahn” hereinafter).
Regarding claim 1, Xu discloses a device comprising: a touch display and one or more processors (see abstract, where Xu teaches an electronic device including a processor; see also figure 1, where Xu depicts electronic device 100 comprising processor 110, display component 120 and user input/output 140; see also paragraph 11, where Xu teaches user input/output 140 may be integrated with display component 120 and embodied in the form of a touch screen).  Xu further discloses the device comprises a memory storing one or more programs including instructions (see figure 1; see also paragraph 9, where Xu depicts and teaches electronic device 100 comprising processor 110 and memory 130, the memory stores application code to be executed by processor 110) which, when executed by the one or more processors, cause the wearable device to display, on the touch display, a plurality of circular icons comprising a first circular icon located in a center area of the touch display in a first size and a second circular icon located outside of the center area of the touch display in a second size smaller than the first size (see figure 2; see also paragraph 16, where Xu depicts and teaches cellular telephone handset 200 having a plurality of circular icons including multimedia playback icon 202 and several other icons 204, 206, 208 and 210 on display component 201; other icons 204, 206, 208 and 210 associated with other applications; in figure 2, multimedia icon 202 is larger than other icons).
Xu further discloses (at paragraph 17) rearranging and resizing displayed icons by using a drag-and-drop operation or by other means.  Xu does not appear to explicitly disclose based on a direction of a touch input received on the touch display, moving the plurality of circular icons such that the first circular icon is moved to a first position located outside of the center area of the touch display and moving the second circular icon from a second position located outside of the center area of the touch display to the center area of the touch display and enlarged in size from the second size to the first size, the first position being different from the second position.  However, such a scrolling method to manipulate icons in common in the art.  For example, and in a similar field of endeavor, Ahn discloses Method and System for Displaying Screen in a Mobile Device.  At figures 3D & 3E, as well paragraphs 58 & 59, Ahn depicts and teaches scrolling through a plurality of displayed circular icons based on the direction of a user’s touch position movement gesture; the item in the center of the screen is enlarged (analogous to the claimed first size) and the items on the periphery are reduced in size (analogous to the claimed second size).  As depicted in figures 3D & 3E, rather than a simple swap, Anh teaches a scrolling motion for the icons such that all icons are moved in the same direction; the icon at the center position is moved from the center position to the left side of the display (analogous to the claimed first position) and another icon is moved from the right side of the display (analogous to the claimed different, second position) to the center position.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Ahn as applicable to the device of Xu, and would have been motivated to combine in order to incorporate a known method of scrolling through icons on a portable device.  The combination would have resulted in a wearable device that allows a user to easily scroll through a plurality of applications, thus an improved device.
Furthermore, given that Ahn and Xu use and disclose similar GUI display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
The combination does not appear to explicitly disclose the electronic device is wearable.  However, Xu does teach (at paragraph 10) that the electronic device may be implemented as any consumer or industrial device that includes a user interface having a display component.  Ahn teaches (at paragraph 27) a mobile device with a touch screen that could be applied to all information communication devices and their applications.  Thus the electronic device of the combination of Xu and Ahn could be embodied in a smart watch, as smart watches with integrated touch screens were known prior to the effective priority date of the instant application (see, for instance, US PGPUB 2011/0255379 A1 to Vidal, who discloses Digital Wristwatch, Digital Watch, and Digital Clock and at paragraph 59 teaches a touch-screen used for providing input to a digital watch; or Raghunath’s “User Interfaces for Applications on a Wrist Watch” which discloses a smart watch with icons and a touch screen, and was published in February 2002).  Examiner further notes that a handheld device such as a cell phone, smart phone or PDA is wearable in conjunction with a “phone holder” type arm band or strap such that the handheld device is secured to one’s body while exercising (such holders were in common use at least as early as the 2007 introduction of the 1st generation Apple iPhone).  Therefore, a reasonable interpretation of the claimed term “wearable” reads on the electronic device of Xu, as the teaching of Xu could be embodied in a wearable device such as a smart watch, and the device of Xu could be worn by using a jogging strap.
Regarding claim 2, the combination of Xu and Ahn discloses the device of claim 1.  Xu further discloses the first circular icon comprises a first indicator representing the first application and the second circular icon comprises a second indicator representing the second application (see figure 2; see also paragraph 16, where Xu depicts and teaches multimedia playback icon 202 and several other icons 204, 206, 208 and 210 on display component 201; other icons 204, 206 208 and 210 may be associated with other applications such as a browser or a text messaging application; multimedia playback icon 212 in circular form and comprising graphics indicative of rewind, fast forward, stop and play “buttons” and icon 208 also in circular form and comprising graphics indicative of an old-school telephone dial, thus a phone or some similar application).
Regarding claim 3, the combination of Xu and Ahn discloses the device of claim 1.  Xu further discloses the instructions, when executed by the one or more processors, further cause the one or more processors to, based on one of the first circular icon or the second circular icon being selected, control the touch display to display information related to an application corresponding to the selected one of the first circular icon or the second circular icon (see paragraph 13, where Xu teaches selection of an icon may launch or start a corresponding application or other feature or function or command associated with the icon; such a selection may be performed, for example, by clicking or double clicking on the icon).  Ahn also teaches controlling the display to display information related to the selected (centered) icon (see figures 3D and 3E, where Ahn displays a plurality of circular icons whose position can be manipulated by a directional touch input; title information is displayed below the centered, selected icon).
Regarding claim 7, the combination of Xu and Ahn discloses the device of claim 1.  Xu further discloses the touch input comprises a drag input of touching one position of the touch display and moving from the one position to another position of the touch display (see paragraphs 14 & 17, where Xu teaches a drag-and-drop operation).
Regarding claim 8, this method claim essentially restates the limitations of apparatus claim 1, in that the device of claim 1 appears to be configured to perform or implement the method steps of claim 8.  Therefore, the same analysis applies to claim 8.
Regarding claim 9, this method claim essentially restates the limitations of apparatus claim 2, in that the device of claim 2 appears to be configured to perform or implement the method steps of claim 9.  Therefore, the same analysis applies to claim 9.
Regarding claim 10, this method claim essentially restates the limitations of apparatus claim 3, in that the device of claim 3 appears to be configured to perform or implement the method steps of claim 10.  Therefore, the same analysis applies to claim 10.
Regarding claim 14, this method claim essentially restates the limitations of apparatus claim 7, in that the device of claim 7 appears to be configured to perform or implement the method steps of claim 14.  Therefore, the same analysis applies to claim 14.
Regarding claim 15, this non-transitory computer-readable medium (CRM) claim essentially restates the limitations of method claim 8, in that the program(s) with instructions stored on the CRM of claim 15 would cause an executing processor to perform the method steps of claim 8.  Furthermore, Xu teaches (at paragraph 9) memory device 130 stores software or firmware and may be embodied as RAM, ROM or other memory devices, thus non-transitory CRM.  Therefore, the same analysis applies to claim 15.
Regarding claim 16, this CRM claim essentially restates the limitations of method claim 9, in that the program(s) with instructions stored on the CRM of claim 16 would cause an executing processor to perform the method steps of claim 9.  Therefore, the same analysis applies to claim 16.
Regarding claim 17, this CRM claim essentially restates the limitations of method claim 10, in that the program(s) with instructions stored on the CRM of claim 17 would cause an executing processor to perform the method steps of claim 10.  Therefore, the same analysis applies to claim 17.
Regarding claim 21, the combination of Xu and Ahn discloses the device of claim 1.  The combination further discloses the instructions, when executed by the one or more processors, further cause the one or more processors to, as at least part of the moving of the first circular icon to the first position, control the touch display to reduce an amount of an area of the first circular icon being displayed from a first area when displayed at the center area of the touch display to a second area less than the first area when displayed at the first position (see Ahn at figures 3D & 3E; the display area of the circular icon “Earth Aerospace” in figure 3D is reduced in figure 3E when said circular icon is moved to the left based on a user’s leftward direction touch input).

Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu and Ahn, further in view of Baek et al. (US PGPUB 2007/0275736; “Baek” hereinafter).
Regarding claim 4, the combination of Xu and Ahn discloses the device of claim 1.  Said combination does not appear to explicitly disclose the first circular icon corresponds to a watch application, and the first circular icon comprised information regarding a current time.  However, Xu teaches a plurality of icons representing different applications, one of which could be dedicated to a watch or time application, as electronic devices with watch icons and associated applications were known in the art prior to the effective filing date of the instant application.
For example, and in a similar field of endeavor, Baek discloses Method for Providing Idle Screen Layer Endowed with Visual Effect and Method for Providing Idle Screen by Using the Same.  At figures 3A & 3B, as well paragraph 39, Baek depicts and teaches time icon layer 230 which provides various watch-type icons such as that labeled 410 in figure 3A and such as that labeled 420 in figure 3B, so as to inform of the current time based on the location of a mobile communication terminal (device).  Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Baek as applicable to the device of the combination of Xu and Ahn, and would have been motivated to combine in order to provide a user with a useful and attractive indication of the current time.  The result would have been an electronic device with a plurality of icons representing different applications, one of which is an application displaying the current time, thus an improved device that better meets user expectations.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application.
Regarding claim 11, this method claim essentially restates the limitations of apparatus claim 4, in that the device of claim 4 appears to be configured to perform or implement the method steps of claim 11.  Therefore, the same analysis applies to claim 11.
Regarding claim 18, this CRM claim essentially restates the limitations of method claim 11, in that the program(s) with instructions stored on the CRM of claim 18 would cause an executing processor to perform the method steps of claim 11.  Therefore, the same analysis applies to claim 18.

Claims 5, 6, 12, 13, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu and Ahn, further in view of Newham et al. (US PGPUB 2014/0028539 A1; “Newham” hereinafter).
Regarding claim 5, the combination of Xu and Ahn discloses the device of claim 1.  Said combination does not appear to explicitly disclose the instructions, when executed by the one or more processors, further cause the one or more processors to:  while the touch display is in an inactivated state, detect that the wearable device 1s lifted, and based at least in part on the detecting that the wearable device is lifted, control the touch display to change from the inactivated state to an activated state.  However, such a “lift to wake” gesture was known in the art prior to the effective filing date of the instant application.  For instance, Newham discloses Anatomical Gestures Detection System Using Radio Signals.  At paragraph 52, Newham teaches motion commands, such as quickly raising a wrist-mounted device, may be recognized as activation/de-activation commands.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Newham as applicable to the device of the combination of Xu and Ahn, and would have been motivated to combine in order to conserve power by activating a device’s touchscreen only after a predetermined lifting gesture has been detected, as a brightly lit display screen is known to be anathema to long battery life.  Furthermore, Xu teaches (at paragraph 24) mobile devices equipped with GPS and accelerometer sensors capable of detecting of [sic] human activities such as walking; GPS is capable of determining altitude.  Thus Newham and Xu use and disclose similar sensor technology so that the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 6, the combination of Xu, Ahn and Newham discloses the device of claim 5.  The combination further discloses the instructions, when executed by the one or more processors, further cause the one or more processors to:  while the touch display is in an activated state, detect that the wearable device is lowered, and based at least in part on the detecting that the wearable device is lowered, control the touch display to change from the activated state to the inactivated state (see Newham at paragraph 52, where Newham teaches a motion command such as quickly raising a wrist-mounted device may be recognized as activation/de-activation commands, thus a suggestion to de-activate if the wrist-mounted device is lowered).
Regarding claim 12, this method claim essentially restates the limitations of apparatus claim 5, in that the device of claim 5 appears to be configured to perform or implement the method steps of claim 12.  Therefore, the same analysis applies to claim 12.
Regarding claim 13, this method claim essentially restates the limitations of apparatus claim 6, in that the device of claim 6 appears to be configured to perform or implement the method steps of claim 13.  Therefore, the same analysis applies to claim 13.
Regarding claim 19, this CRM claim essentially restates the limitations of method claim 12, in that the program(s) with instructions stored on the CRM of claim 19 would cause an executing processor to perform the method steps of claim 12.  Therefore, the same analysis applies to claim 19.
Regarding claim 20, this CRM claim essentially restates the limitations of method claim 13, in that the program(s) with instructions stored on the CRM of claim 20 would cause an executing processor to perform the method steps of claim 13.  Therefore, the same analysis applies to claim 20.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abanami et al. (US PGPUB 2010/0070926 A1) discloses Motion Activated Content Control for Media System.  Abanami teaches rearranging icons on a graphical display.
Sasaki et al. (US PGPUB 2012/0045188 A1) discloses Information Processing Apparatus, Method and Program.  Sasaki teaches arranging a plurality of displayed frames based on the direction of a detected touch operation.
Pei et al. (US PGPUB 2012/0036459 A1) discloses Apparatuses and Methods for Arranging and Manipulating Menu Items.  Pei teaches configuring a touch screen to display a first set of menu items in a first row, and to display a second set of menu items in a second row; menu items in the second row are smaller than menu items in the first row.
Fyke et al. (US PGPUB 2009/0163193 A1) discloses Method and Apparatus for Launching Activities.  Of interest are figures 8, 10 & 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Supervisory Patent Examiner (SPE) Chanh Nguyen, who can be reached at 571-272-7772.  Should Applicant wish to schedule an interview, please contact him directly.

Examiner apologizes for the somewhat delayed action on this Track One application.  Examiner appreciates the courtesies extended by Applicant’s representative, Josh Sgueo, during the prosecution of this and related applications.






/LAURENCE J LEE/               Primary Examiner, Art Unit 2624                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see said interview summary for Examiner’s position regarding the use of the Vidal reference in the 102 rejection of claim 1 (Vidal was cited simply to illustrate that smart watches were known and in use prior to the effective filing date of the instant application).